
	
		I
		112th CONGRESS
		2d Session
		H. R. 4338
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2012
			Mr. Sablan introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to expand certain
		  restrictions relating to the overhaul and repair of vessels in foreign
		  shipyards to the Commonwealth of the Northern Mariana Islands.
	
	
		1.Overhaul, repair, and
			 maintenance of vessels in the Commonwealth of the Northern Mariana
			 IslandsSubsection (a) of
			 section 7310 of title 10, United States Code, is amended—
			(1)by striking
			 the United States or Guam each place it appears and inserting
			 the United States, Guam, or the Commonwealth of the Northern Mariana
			 Islands; and
			(2)in the heading for
			 such subsection, by striking United States or Guam and inserting
			 United States, Guam, or
			 Commonwealth of the Northern Mariana Islands.
			
